Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments/amendments filed 1/24/22 have been fully considered but they are not persuasive. The applicant has amended Claim 8 to clarify that the battery, processor, and integrated input/output controller are local to each other, that the local battery is able to be charged from a local device, but states that this local system (i.e. same device) performs the emulation when it is unable to communicate with an external device. Not only does this distinction fail to distinguish from Monks, but it appears to be new matter as the applicant did not provide details where this combination of elements was supported by elements, as a dead battery device would not be capable of performing this operation without power from an external source. The examiner believes the applicant may be meaning to claim that the device has the same capability of that of claim 1 but in this instance is able to receive charge from the outside from a device like Claim 1. As a second possibility, the examiner believes the applicant may have been meaning to claim that the system of Claim 8 incorporates the device from Claim 1 (remote device) and the device to be charged from Claim 1 (battery, processor, and integrated input/output controller). If so, then the applicant needs to significantly amend the claims to make that clear. As the input/output controller is unable to communicate over the interconnect, a battery feedback mechanism operating to turn on an emulator will have no effect, as the emulator will still not allow communication. However, as the claims currently stand, they are still rejectable under the previously applied rejection under Monks, as Monks is able to take in external power in which the device is unable to communicate, is able to charge the battery using 
Applicant’s arguments/amendments, see pages 3 and 5-10, filed 1/24/2022, with respect to the claims have been fully considered and are persuasive. The 102/103 rejections of Claims 1-7 and 16-20 have been withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the added limitations of Claim 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments to claim do not seem to be supported by the applicant’s originally filed disclosure. By claiming the processor, integrated input/output controller (IIOC), and battery are local to each other, one having ordinary skill in the art would understand that the claims are requiring that these elements are part of the same device. The applicant then adds that this battery is charged from a remote (i.e. external) device over the interconnect. The applicant then claims that when the device is unable to communicate via the processor, the IIOC includes a battery feedback mechanism which switches the emulator in response to detecting a low or dead battery condition and sets the switch to enumeration in response to a charged battery condition. One having ordinary skill in the art would understand that these limitations are requiring the battery local to the device being dead/low battery. While 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monks et al (USPGPN 20080042616).
Independent Claim 8, Monks discloses a system (see Figs. 1-3, 5-7, & 9) to implement communication over an interconnect (USB cable) to support improved power distribution over the interconnect, the system comprising: a battery (battery shown in Figs. 5, 6, & 9); a processor coupled to the battery (system on a chip/controller of Figs. 5 & 6, logic of Fig. 9, of 100/100A); 
Dependent Claim 9, Monks discloses the integrated input/output controller includes a battery feedback mechanism to detect a low or dead battery condition of a connected device over the interconnect (Fig. 5 is described by ¶[26] as a USB device, which is shown to be connected to another USB device at the top, which one having ordinary skill in the art would understand to mean that the device connected to it is essentially the same, i.e. with a battery feedback mechanism like that described for ¶’s [09, 14-21]).
Dependent Claim 10, Monks discloses the integrated input/output controller is configured to execute a device policy manager (DPM) to advertise a higher power charging level to the connected device (¶’s [09, 14-21] describes a first power level, of 500mA or below, and a second power level, of between 500mA-1.5A [i.e. higher than the first power level], where the second power level is described to be used when the battery is so low it cannot enumerate; Fig. 4 demonstrates that when an insufficiently charged battery is there, it receives power, from the other device, see ¶’s [04, 14, 54, 71, 98], thus the hub 120 or host 140 must understand that the device is unable to communicate until this power is provided as the battery is dead or too low; USB controller sends and receives this advertisement).
Dependent Claim 12, Monks discloses the integrated input/output controller is configured to advertise a default power charging level over the interconnect and enable a default power level over the interconnect, and in response to the low or dead battery condition to advertise the higher power charging level and enable the higher power charging level on the interconnect (see ¶’s [09, 14-21], default power charging level ≤ 500mA or less, higher power charging level is 1.5A-500mA).
Dependent Claim 13, Monks discloses the emulator monitors the interconnect for advertisements of power charging level (¶’s [08, 14, 16, 17] describe the sending and receiving of signals regarding the advertisements of the level charging level, thus this emulator performs this function as claimed).
Dependent Claim 15, Monks discloses the power charging level is advertised by a resistance level (Rp) presented on the interconnect (¶’s [08, 16, 82]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Monks in view of Sporck et al (USPGPN 20190065422)
Dependent Claim 11, Monks teaches a battery feedback mechanism.
Monks is silent to an analog to digital converter to monitor power consumption of the connected device over the interconnect.
Sporck teaches an analog to digital converter to monitor power consumption of the connected device over the interconnect (¶’s [32, 39] describes the use of an Analog-to-Digital converter (ADC) for measurements of power consumption at the input/output). One having ordinary skill in the art understands that as data is usually analog, and as processors are usually digital, analog to digital converters are necessary to help ensure that power consumption data such as current and voltage are capable of being measured by the processors/controllers like USB controllers. Therefore, they help to improve the functionality of the device, as one having ordinary skill in the art understands. Furthermore, by measuring power consumption, it helps to potentially improve the safety of the system, as ¶[39] describes that the temperature of the system is used to regulate the power usage, which power input/usage is monitored by the ADC. Furthermore, one having ordinary skill in the art understands that monitoring power usage can allow a controller to reduce power inefficiencies, thus improving efficiency.
It would have been obvious to a person having ordinary skill in the art to modify Monks with Sporck to provide improved functionality, safety, and efficiency.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Monks in view of Krishna et al (USPGPN 20180145517), as evidenced by Yucheng ( “What’s the role of CC pin in Type-C solution,” Yucheng, Silicon Labs, published online Sep 26 2016, accessed online Jan 30 2021, https://www.silabs.com/community/mcu/8-bit/knowledge-base.entry.html/2016/09/26/what_s_the_role_ofc-kQYe )
Dependent Claim 14, Monks teaches a USB interconnect (see title, abstract, structural Figs., etc.); and the power charging level is advertised by a resistance level (Rp) presented on the interconnect (¶’s [08, 16, 82]).
Monks is silent to the interconnect is a Universal Serial Bus Type-C port (Claim 7), 
Krishna teaches the interconnect is a Universal Serial Bus Type-C port, the power charging level is advertised by a resistance level (Rp) presented on the interconnect (USB Type-C port described in ¶[52], while Yucheng provides evidence that USB type-C naturally performs the advertisement of the three charging current levels [see part 5 between pages 3 & 4 of the attachment], with USB naturally being 5V, that represents 3 power charging levels for any USB Type-C device). One having ordinary skill in the art understands that USB Type-C devices, rather than the previous connectors which came before, comes with many benefits, with the most noticeable to users being the added convenience of the port which meets the device does not require a single configuration to enter, but can be entered either one way or a 180o different way (applicant calls it a “reversible plug” as known to those of ordinary skill in the art at the time of the invention, see their background section). The examiner can furnish further benefits over the USB (likely mini from the filing date of Monks, or micro from Li) of previous generations (official notice taken), and notes that USB 3.0 of Li is still applicable to the USB Type-C format.
It would have been obvious to a person having ordinary skill in the art to modify Monks with Krishna to provide improved user convenience for plugging in the cable.
Allowable Subject Matter
Claims 1-7 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a device to implement communication over an interconnect to support improved power distribution over the interconnect, the device comprising: a controller to implement a device policy manager (DPM) to manage power allotment over the interconnect, the controller to provide a default power over the interconnect to a connected device upon connection to the connected device, the connected device separate and remote from the device; and a battery feedback mechanism coupled to the controller; the prior art fails to disclose the further inclusion of the combination of the battery feedback mechanism to detect a low or dead battery condition of the connected device over the interconnect and to indicate to the DPM to advertise a higher power charging level to the connected device, in response to a failure of the connected device to respond to communication from the controller.
Regarding Independent Claim 16, the prior art discloses a method of a first device to manage power distribution over an interconnect, the method comprising: advertising, by the first device, a default power charging level and providing a default power on the interconnect upon connection with a connected device; the prior art fails to disclose the further inclusion of the combination of determining whether the connected device has a dead or low power state by a battery feedback mechanism of the first device monitoring power consumption on the interconnect in response to a failure of the connected device to respond to communication and complete a connection over the interconnect with the first device; and increasing, by the first device, a power charging level on the interconnect in response to detecting the dead or low power state of the connected device.
Dependent Claims 2-7 and 17-20 are allowed for their dependence upon allowed independent Claims 1 and 16. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859